Citation Nr: 0737738	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  07-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1951 
to February 1953.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In October 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The evidence of record demonstrates that any inservice loss 
of teeth is not due to loss of the body of the maxilla or 
mandible.  


CONCLUSION OF LAW

The criteria for service connection, for the purposes of 
disability compensation, for a dental disorder have not been 
met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act of 
2000 (VCAA), those provisions are not applicable here where 
resolution of the claim is based on statutory interpretation 
rather than a consideration of factual evidence.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on an appeal limited to matters of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the VCAA is not applicable where the law is dispositive 
of an appeal); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.  A claim for entitlement 
to service connection for a dental disorder for disability 
compensation is also considered a claim for entitlement to 
service connection for a dental disorder for purposes of VA 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).  

VA regulations provide service connection for purposes of 
disability compensation for the loss of teeth due to the loss 
of the substance of body of the maxilla or mandible through 
trauma or disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, 
Note.  Otherwise, missing teeth are service connected solely 
for the purpose of establishing eligibility for VA outpatient 
dental treatment as they are not considered disabling 
conditions.  38 C.F.R. § 3.381(a); see also Byrd v. 
Nicholson, 19 Vet. App. 388, 394 (2005) (noting that VA 
eliminated conditions such as periodontal disease, carious 
teeth, and missing teeth from diseases generally eligible for 
VA compensation).  

Here, service connection for a dental disorder for purposes 
of VA outpatient dental treatment has been in place since 
1953.  The veteran thus asserts entitlement to service 
connection for purposes of disability compensation based on 
the inservice loss of two of teeth due to trauma.  But the 
veteran does not assert, and the evidence of record does not 
show, that the loss of any teeth during service was due to 
bone loss of the maxilla or mandible.  38 C.F.R. § 4.150.  
Accordingly, as a matter of law and regulation, entitlement 
to service connection for a dental disorder is not warranted.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding 
that plain statutory language is applied unless it creates 
absurd results).  

The veteran asserts that when he lost his two teeth due to 
inservice trauma, he also lost a bridge that covered his 
missing 4 front teeth, because that bridge was held in place 
by the two lost teeth.  The veteran argues that because VA 
took over a year to construct a partial plate for him, he 
should be compensated for the time after service discharge 
without his teeth and without a partial plate.  The Board is 
sympathetic to the veteran's concerns, but is specifically 
prohibited from granting benefits that are not authorized by 
law, regulation, precedent decision of VA General Counsel, or 
instruction from the Secretary of VA.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).


ORDER

Service connection for a dental disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


